IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MANUEL BARRIOS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5538

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, ET AL.,

      Appellee.


_____________________________/

Opinion filed August 22, 2016.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Manuel Barrios, pro se.

Pamela Jo Bondi, Attorney General and Michael Schaub, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.